DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. Applicant’s election without traverse of claims 1-7, 12 and 13 in the reply filed on May 12, 2021 is acknowledged.
Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on July 3, 2019 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3. Claims 3 and 5 are objected to because of the following informalities:  
Claims 3 and 5 recite the language “opposite side of the component to be connected” to indicate a direction. It seems this language should read as --the opposite direction of the component to be connected-- to more precisely convey a sense of direction.
Appropriate correction is required.

Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Claim 1, “a butting part configured to butt on the optical connector in the connection direction”
Claim 1, “a pushing-down part configured to be positioned closer to the component to be connected than the butting part”
Claim 4, “a pair of butting parts arranged along a second direction intersecting both the connection direction and the first direction”
Claim 5, “a sandwiching part configured to sandwich the optical connector together with the pushing-down part and the butting part”
Claim 5, “a first extending part configured to extend from the pushing-down part and the butting part to the opposite side of the component to be connected”
Claim 5, “a second extending part configured to extend from the sandwiching part to the opposite side of the component to be connected”
Claim 6, “a handle part configured to extend from the supporting shaft to opposite sides of the first extending part and the second extending part, and close the first extending part and the second extending part when being gripped”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, there is an inconsistency in the language of the preamble and that of the body of the claim, thus making their scope unclear. Specifically, the preamble recites “A connector extracting jig”, but later recites the workpiece of “the optical connector”. Further, the claim limits the structure of the optical connector. Overall, it is unclear if the scope of the claim is directed at the system 
Claim 7 recites “is narrower than a width of an accommodating part accommodating the protrusion”. Similar to the above rejection of claim 1, it is not precisely clear if the scope of the claim is directed towards the system of the “connector extracting jig” and the “optical connector” or just the “connector extracting jig” alone in which case the details of the connector should be removed from the body of the claim.
Claims 2-6, 12 and 13 are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 102
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US PGPUB 20050207719).
Regarding claim 1, Nakano discloses a connector extracting jig [0002] for extracting an optical connector (fig. 4, optical connector 13) connected to a component to be connected (fig. 4, adapter 12) along a connection direction from the component to be connected (fig. 5 illustrates the connection direction), 
5the optical connector including a latch (fig. 8, latching arm 16) engaged with the component to be connected [0049], 
the latch having a protrusion (fig. 8, trigger guard 17) which can be pushed down [0049], and 
the protrusion releasing the engagement of the latch with the component to be connected when being pushed down [0049], the connector 10extracting jig comprising: 
a butting part (fig. 1, abutment portion 4d. Nakano’s abutment portion qualifies as equivalents thereof with respect to the applicant’s disclosed corresponding structure.) configured to butt on the optical connector in the connection direction (fig. 5, paragraph 0043); and 
a pushing-down part (fig. 1, claw portion 7. Nakano’s claw portion qualifies as equivalents thereof with respect to the applicant’s disclosed corresponding structure.) configured to be positioned closer to the component to be connected than the butting part (fig. 4, claw portion 7 is configured to be positioned closer to the adaptor 12 than the abutment portion 4d) and face the protrusion 15along a first direction intersecting the connection direction when the butting part butts on the optical connector (see Nakano’s annotated fig. 4 below. When the abutment portion butts on the optical connector (as shown in fig. 4), the claw .  

    PNG
    media_image1.png
    712
    931
    media_image1.png
    Greyscale

Regarding claim 2, Nakano discloses wherein the pushing-down part has a convex portion (fig. 1, retaining engaging portion 7a. Nakano teaches the retaining-engaging portion 7a has a very small arcuate portion formed at each of the opposite ends. The arcuate portion teaches a convex portion (paragraph 0046)) protruding toward 20the protrusion (fig. 4, the arcuate portion of the retaining-engaging portion protrudes toward the protrusion of the connector).
Regarding claim 3, Nakano discloses wherein the convex portion has a scraping surface for scraping the optical connector to an opposite side of the component to be connected (see Nakano’s annotated fig. 1 below. The arcuate portion of the retaining-engaging portion has a scraping surface (indicated by the arrow in the annotated fig. 1 below). When the operator .  

    PNG
    media_image2.png
    455
    338
    media_image2.png
    Greyscale

Regarding claim 4, Nakano discloses further comprising 29FP19-0196-OOUS-SEI a pair of butting parts (fig. 1, abutment portion 4d and housing abutment surface 3d. Nakano’s abutment portion and housing abutment surface qualify as equivalents thereof with respect to the applicant’s disclosed corresponding structure.) arranged along a second direction intersecting both the connection direction and the first direction (see Nakano’s annotated fig. 4 below. The abutment portion and the housing abutment surface are arranged along a second direction which intersects both the connection direction and the first direction).  

    PNG
    media_image3.png
    712
    931
    media_image3.png
    Greyscale

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20090000742, hereinafter, ‘0742.
Regarding claim 1, ‘0742 discloses a connector extracting jig (fig. 9) for extracting an optical connector (fig. 9, the connector includes connector 21 and cover 22) connected to a component to be connected (fig. 3, optical transmission equipment 10) along a connection direction from the component to be connected (fig. 3, the connection direction is parallel to the longitudinal axis of the connector 21), 
5the optical connector (fig. 4, connector 21 and cover 22) including a latch (fig. 4, protruding locking protrusion 28) engaged with the component to be connected (fig. 3, the protruding locking protrusion engages with the optical transmission equipment 10), 
the latch having a protrusion (fig. 4, pressing plate 26) which can be pushed down (second to last paragraph of the attached translation, tenth line from the bottom), and 
the protrusion releasing the engagement of the latch with the component to be connected when being pushed down (fig. 4, the pressing plate 26 presses the elastic spring plate 27 which includes the locking protrusion 28. Second to last paragraph of the attached translation), the connector 10extracting jig comprising: 
a butting part (fig. 9, cover pressing part 152. The cover pressing part qualifies as equivalents thereof with respect to the applicant’s disclosed corresponding structure.) configured to butt on the optical connector (fig. 9, cover pressing part 152 is configured to butt on the optical connector) in the connection direction (fig. 9, the cover pressing part 152 butts against the optical connector partially in the connection direction. Additionally the extracting jig would be capable of inserting as well as removing the connector.); and 
a pushing-down part (fig. 9, locking device pressing part 151. The locking device pressing part qualifies as equivalents thereof with respect to the applicant’s disclosed corresponding structure.) configured to be positioned closer to the component to be connected than the butting part (fig. 9, the locking device pressing part 151 is configured to be positioned closer to the optical transmission equipment than the cover pressing part 152) and face the protrusion 15along a first direction intersecting the connection direction when the butting part butts on the optical connector (see the annotated fig. 9 below. The locking device pressing part 151 faces the pressing plate of the connector along a first direction which intersects the connection direction when the cover pressing part butts on the optical connector).  

    PNG
    media_image4.png
    529
    1030
    media_image4.png
    Greyscale

Regarding claim 5, ‘0742 discloses a sandwiching part (fig. 9, lower gripper plate 140. The lower gripper plate qualifies as equivalents thereof with respect to the applicant’s disclosed corresponding structure) configured to sandwich the optical connector together with the pushing-down part and the butting part (fig. 9, the lower gripper plate 140 is configured to sandwich the optical connector together with the cover pressing part 152 and the locking device pressing part 151); 
a first extending part (see the annotated fig. 8 below. The indicated first extending part qualifies as equivalents thereof with respect to the applicant’s disclosed corresponding structure) configured to extend from the pushing- down part and the butting part to the opposite side of the component to be connected (fig. 8, the first extending part is configured to extend from the cover pressing part 152 and the locking device part 151 to the opposite side of the optical transmission equipment 10);  

    PNG
    media_image5.png
    542
    811
    media_image5.png
    Greyscale

10a second extending part (see the annotated fig. 7 below. The indicated second extending part qualifies as equivalents thereof with respect to the applicant’s disclosed corresponding structure) configured to extend from the sandwiching part to the opposite side of the component to be connected (fig. 7, the second extending part is configured to extend from the lower gripper plate 140 to the opposite side of the optical transmission equipment 10); and 

    PNG
    media_image6.png
    529
    775
    media_image6.png
    Greyscale

a supporting shaft (fig. 9 teaches the hinge 130 has a shaft) configured to support the first extending part and the second extending part so as to be openable and closable (see the attached translation. Lines 7-8 of the second page teach the shaft of the hinge is configured to support the first extending part and the second extending part so as to be openable and closable).  
Regarding claim 6, ‘0742 discloses a handle part (fig. 9, lower extension bar 100a and extension bar 100b. The lower extension bar and extension bar qualify as equivalents thereof with respect to the applicant’s disclosed corresponding structure) configured to extend from the supporting shaft to opposite sides of the first extending part and the second extending part (fig. 9, the lower extension bar 100a and the extension bar 100b are configured to extend from the supporting shaft to opposite sides of the first extending part and the second extending part), and close the first extending part and the second extending part when 20being gripped (the lower extension bar and extension bar are configured to close the first extending part and the second extending part when being gripped, second page of the attached translation, figs. 6 and 9).
Regarding claim 7, ‘0742 discloses wherein an interval between the butting part and the sandwiching part when the first extending part and the second extending part are opened 25is narrower than a width of an accommodating part accommodating the protrusion (see the annotated fig. 4 below for the interpretation of the accommodating part which accommodates the pressing plate 26) (see the annotated fig. 9 below, an interval between the cover pressing part 152 and the lower gripper plate 140, when the first extending part and the second extending part are partially opened is narrower than a width of an accommodating part).  

    PNG
    media_image7.png
    464
    748
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    311
    737
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US PGPUB 20050207719) in view of Dang et al. (US Patent 7020376), hereinafter Dang.
Regarding claim 12, Nakano teaches the claimed invention as rejected above in claim 1. Nakano does not teach wherein the connector extracting jig is made of aluminum.  
However, Dang teaches a tool device for selectively extracting various optical connectors wherein the connector extracting jig is made of aluminum (col. 6, lines 42-43).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakano to incorporate the teaching of Dang to provide a connector extracting jig which is made of aluminum. Doing so would decrease the weight of the connector extracting jig when compared to a connector extracting jig which is made of stainless steel (as taught by Nakano, paragraph 0039).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US PGPUB 20050207719) in view of Taira et al. (US PGPUB 20200284992), hereinafter Taira.
Regarding claim 13, Nakano teaches the claimed invention as rejected above in claim 1. Nakano does not teach wherein the connector extracting jig is made of a resin material.
However, Taira teaches a tool 12 which aids in removing a connector from a component to be connected by aiding in the deactivation of the locking mechanism (figs. 6A-6C) wherein the tool is made of a resin material [0068].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakano to incorporate the teaching of Taira to provide a connector extracting jig which is made of a resin material. Doing so would decrease the weight of the connector extracting jig when compared to a connector extracting jig which is made of stainless steel (as taught by Nakano, paragraph 0039).
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Galtieri et al. (US PGPUB 20170106510) teaches a component removal device with two prongs 420 which resemble the pair of butting parts of the instant application. 
Sun et al. (CN 106154431) teaches a connector extractor plier like tool which has similar jaw structure to the instant application.
Wang et al. (CN 105904355) teaches a tool with hooks 122 which resemble the pair of butting parts of the instant application.
Kim et al. (KR 20120057846) teaches a plier like tool for connector extracting.
Segroves et al. (US PGPUB 20040218885) teaches a plier like tool for connector extracting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723